                Case 1:20-cv-00769-JGK Document 99 Filed 12/31/20 Page 1 of 2



Application granted. SO ORDERED.

New York, New York     /s/ John G. Koeltl
December 31, 2020      John G. Koeltl, U.S.D.J.
                                                               Matthew I. Fleischman
                                                               4530 Wisconsin Avenue, NW
                                                               Fifth Floor
                                                               Washington, DC 20016
                                                               202.480.2965
                                                               Fleischman@oandzlaw.com

          December 30, 2020

          VIA ECF

          The Honorable Judge John G. Koeltl
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

          Re:    Cengage Learning, Inc. et al. v. Trung Kien Nguyen et al.
                 S.D.N.Y. Case No. 20-cv-769-JGK

          Dear Judge Koeltl:

                  We represent Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth
          Publishing Group, LLC d/b/a Macmillan Learning, Elsevier Inc., McGraw Hill LLC, and
          Pearson Education, Inc. (“Plaintiffs”) in the above-referenced action. We write to seek
          leave to file under seal the supplemental Declaration of Matthew I. Fleischman and the
          exhibits to the Declaration of Sasha Hansen in support of Plaintiffs’ request for damages
          in connection with their default judgment filing. These documents contain full account
          numbers for certain Defendants’ PayPal accounts. Plaintiffs will file a redacted version
          of the documents on ECF, which will include all of the contents except the full PayPal
          account numbers.

                  Federal Rule of Civil Procedure 5.2(a)(4) mandates that, unless the Court orders
          otherwise, financial account numbers should be redacted before filing. Plaintiffs seek to
          include the full account numbers under seal in the documents at issue in order to ensure
          that the Court has sufficient information to connect the individual accounts to the
          applicable Defendants.

                  Based on the above, the continuum that the Court applies, and the balancing of
          interests, Plaintiffs have overcome the presumption of a public filing. See Lugosch v.
          Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Indeed, the only
          information that will be withheld from the public is the Defendants’ financial account
          numbers. This, by its nature, is private information as to the account holder, and is not
      Case 1:20-cv-00769-JGK Document 99
                                      87 Filed 12/31/20
                                               12/30/20 Page 2 of 2




the type of information that will impact the judicial process if sealed or deprive the public
of needed information. See id.

      Plaintiffs are aware that, absent an order granting this sealing request, the
documents will become public.

       Thank you for the Court’s consideration of this request.

                                                      Sincerely,

                                                      /s. Matthew I. Fleischman
                                                      Matthew I. Fleischman




                                             2
